Citation Nr: 0307248	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  97-26 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar/thoracic spine as secondary to a 
disorder of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from September 1945 to 
September 1947.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded in November 2000 for further 
evidentiary development, and that the action requested in the 
remand has been accomplished to the extent possible.  This 
issue is now ready for current appellate consideration.


FINDING OF FACT

DDD of the lumbar/thoracic spine is not related to service or 
to a service-connected disorder of the feet.


CONCLUSION OF LAW

DDD of the lumbar/thoracic spine was not incurred in active 
service or causally related to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, 
there are multiple opinions of record addressing the issue of 
the etiology of the veteran's DDD of the lumbar/thoracic 
spine, and with the possible exception of certain private 
treatment records, there is no indication that there are any 
outstanding pertinent records or documents that are not 
already of record or that have not been adequately addressed 
in documents contained in the claims file.  As for the 
previously mentioned private treatment records, the record 
reflects that the veteran was specifically requested to 
provide an authorization to enable the regional office (RO) 
to obtain these records, and there is no indication that he 
provided the requested authorization.  

The Board further notes that the veteran has been advised of 
the applicable laws and regulations, and based on information 
contained within the June 1997 rating decision, March 1998 
statement of the case, August 1999 supplemental statement of 
the case, Board decision of November 2000, and December 2002 
supplemental statement of the case, the veteran has been made 
aware of the steps that the RO was taking to develop his 
claim, and the steps that he needed to take in light of that 
development.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board further notes that both the November 2000 
Board decision and December 2002 supplemental statement of 
the case advised the veteran of his rights under the recently 
enacted VCAA.  Consequently, the Board finds that further 
notice and/or development in this case under the VCAA is not 
required.

The veteran contends that his service-connected disability of 
the feet has caused his DDD of the lumbar/thoracic spine.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service- connected.  38 C.F.R. § 3.310(a) (2002).  

Secondary service connection may also be granted for the 
degree to which a nonservice-connected disorder is aggravated 
by a service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Also, when a veteran served 90 days or more during a period 
of war and arthritis and organic diseases of the nervous 
system become manifest to a degree of 10 percent within one 
year from date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2002).

Service medical records do not show any treatment or 
diagnoses of DDD of the lumbar/thoracic spine nor is there 
any evidence of this disability within one year after 
service.  The veteran's primary contention, however, as 
previously noted, is that such disability resulted from his 
service-connected bilateral foot disability.

In this regard, the record reflects that March 1985 
Department of Veterans Affairs (VA) examination revealed a 
diagnosis that included mild weak foot syndrome bilaterally, 
with claw toes and metatarsalgia.  X-rays of the lumbar spine 
were interpreted to reveal very mild degenerative changes 
involving L5.

VA outpatient records for the period of January 1992 to May 
1993 show that in January 1992, the veteran complained of 
pain and weakness in the lower extremities since the 1940's, 
and that the pain was recently worse.  During the period of 
February to May 1993, an effort was made to provide the 
veteran with orthotics to relieve his foot pain.  These 
records do not reflect that the veteran complained that his 
foot disorder was causing any back pain.

On a VA examination of the feet in May 1993, the veteran 
complained of decades of intermittent foot pain.  He denied 
any history of back problems, and it was noted that he did 
not have a history of true radicular problems.  According to 
the report, the veteran had a pair of orthotics that he was 
using and another pair was in the process of being 
manufactured.

VA outpatient records from February and March 1994 reflect 
the veteran's complaints of increased foot pain while 
standing.

VA feet examination in October 1996 revealed that the veteran 
continued to have bilateral foot pain.  The diagnosis 
included metatarsalgia with claw toes.

At a personal hearing in January 1997, the veteran testified 
with respect to a claim for an increased rating for his 
bilateral foot disability.  He indicated that during the 
process of waiting for the shipment of a smaller shoe, he 
continued to wear a larger shoe and orthotic device that 
would cause him to lean back on his heels and hurt his back 
(transcript (T.) at p. 9).

VA outpatient records for the period of January to April 1997 
reflect that in April 1997, the veteran complained that his 
biggest problem was his feet.  The examining physician 
indicated that the veteran might benefit from shoes with 
padded/soft soles sold as New Balance-type running shoes 
(remove inside and place current custom insole in the running 
shoe).

On VA examination of the veteran's feet in April 1997, he 
described his foot pain as primarily over the metatarsal head 
region over the plantar aspect of the feet.  The examiner 
believed this pain to be very consistent with metatarsalgia.  
It was noted that the veteran had used multiple orthotic 
devices in the past without significant improvement in 
symptoms.  He indicated that his back pain originated five to 
seven years earlier.  He related the onset of this pain to 
abnormal mechanics secondary to orthotic wear, and noted that 
the pain was all in the lower back without radicular 
symptoms.  The pain was reportedly related to only weight 
bearing activities.  

Examination of the back revealed no spinous process 
tenderness, muscle spasm, or deformity, and range of motion 
indicated 70 degrees of flexion, 20 degrees of extension, and 
20 degrees of side bending, bilaterally.  X-rays of the back 
were interpreted to reveal multilevel DDD, primarily in the 
upper lumbar levels, T12 to L3-4.  The impression included 
bilateral foot metatarsalgia and multilevel DDD.  The 
examiner commented that he found it hard to believe that 
modifications for orthotics had caused any of the knee, hip, 
back or thumb complaints described by the veteran.  The 
examiner went on to comment that he believed that the 
majority of the complaints were over exaggerated.  

VA outpatient records for the period of May 1997 to June 1998 
reflect that in May 1997, the veteran continued to complain 
of foot pain.  In July 1997, he expressed his frustration 
over the poor quality of orthotics, shoes and services he had 
been receiving from a particular VA medical facility.  It was 
noted that due to the veteran's expressed dissatisfaction, he 
would be permitted to go to a vendor of his choice for custom 
molded shoes/inserts.  In October 1997, the veteran 
maintained that he fell as a result of poor shoes/orthotics.  
Several days later, the veteran complained of weakness in his 
feet and stated that he had used multiple shoes with custom 
insoles but remained dissatisfied because he believed the 
insoles only transferred the weight and pain to the 
metatarsal heads.  He indicated that he had been unable to 
obtain tennis shoes due to lack of insurance coverage.  In 
January 1998, the veteran continued to complain of bilateral 
foot pain when walking.  In April 1998, the veteran was 
fitted with Doubler shoes.  In May 1998, the veteran still 
complained that orthotics/shoes from VA had not provided 
relief from his foot pain.

VA medical examination of the veteran in February 1999 
indicated that the spine had no tenderness along the spinous 
process area, but that there was slight tenderness at the 
paravertebral muscle at the L4-5 level on the left side.  
Pain was reportedly located in the middle of the lower lumbar 
back, which was the L4 level.  Lifting and bending were noted 
to aggravate the pain.  X-rays of the lumbar spine were 
interpreted to reveal DDD, especially at the L1-2 level.  The 
examiner noted the veteran's symptoms of knee arthritis and 
lumbar spine DDD, but indicated that he could not clearly 
prove such symptoms were definitely due to the service-
connected injury at all.  In fact, the examiner stated that 
considering the veteran's age, which was 77 years, his 
osteoarthritis was relatively mild, and based on that, he 
opined that his hand arthritis, foot problem, and back 
problem were not directly related to his service-connected 
injury and were more likely an aging process.  It was further 
indicated that there was a huge discrepancy between the 
physical findings of those areas and the subjective 
complaints.

An April 1999 VA peripheral nerves examination revealed that 
given the nature of the veteran's foot disability, neurologic 
examination and analysis was unable to link any condition of 
the feet to problems with ankles, knees, hips, and low back.

May 1999 VA outpatient records reflect that the veteran 
continued to complain of foot pain and that new shoes were to 
be ordered for him.

On a June 1999 VA special peripheral nerves examination, the 
veteran claimed to have started developing low back pain 
between 1985 and 1988.  Examination of the spine revealed 
only slight tenderness at the right sacroiliac joint.  The 
examiner concluded that lumbar X-ray findings of mild 
arthritis were due to aging, and were not secondary to the 
service-connected foot injury.

In August 1999, the veteran was again fitted for new 
orthotics of the feet, with the examiner noting that if such 
action was not helpful the veteran was to be referred to the 
pain clinic.  After a report of continuing foot pain in 
December 1999, however, new shoes were apparently ordered.

In a private medical report, dated in June 2000, R. N., 
Doctor of Chiropractic, noted that X-rays of the lumbar spine 
revealed severely decreased disc space at T12-L1, L1-2, and 
L5-S1, and that disc degeneration was also evident throughout 
the lower thoracic, upper lumbar, and lumbar spine with 
compromise of the L5-S1 intervertebral foramen and decreased 
lordosis in the lumbar spine.  After reviewing the veteran's 
history with his knee joint and feet problems, Doctor R. N. 
believed that he could safely say that the veteran's lower 
back condition had deteriorated as a result of his lower 
extremity problems, which had caused biomechanical 
alterations and soft tissue damage.  It was noted that the 
veteran had to walk awkwardly on his feet, and that as a 
result, his lower back had suffered.  He concluded that the 
lower back problem was a direct result of the foot problem.

At the veteran's hearing before the Board in June 2000, he 
testified that his service-connected foot disability had 
altered his gait and that this in turn had resulted in 
certain structural problems (T. at p. 4).  Various types of 
orthotics had been used but they had not been successful (T. 
at p. 7).  

VA outpatient records show that in July 2000 the veteran was 
provided instruction on the use of bilateral platform canes, 
and based on their use, he reported a decrease in foot and 
back pain.  In August 2000, it was noted that he continued to 
have concerns about foot pain and that he made an appointment 
to obtain an evaluation from another VA facility.

On a VA spine examination of the veteran in August 2001, the 
examiner affirmed that he had reviewed the veteran's claims 
file and had been asked to comment on whether there was a 
relationship between the veteran's foot disability and his 
low back problems.  At this time, the veteran did not report 
any back complaints.  However, he did note pain with 
increased activity, and that he had problems over the 
previous five years.  It was also exacerbated by a twisting 
injury approximately one year earlier.  He further reported 
increased back pain after he received chiropractic 
adjustments following the injury.  Examination of the back 
was noted to be limited due to instability and the veteran's 
concerns about falling and striking the floor.  Mild 
tenderness was noted along the sacroiliac joint.  X-rays of 
the lumbar spine were interpreted to reveal diffuse 
degenerative changes.  

The diagnosis was that the veteran had DDD with resultant low 
back pain that had come on over the previous five years.  The 
examiner noted that onset of back problems was about five 
years earlier, and that there were multiple physician 
opinions stating that there was no relationship between his 
back problems and foot problems.  The examiner opined that it 
appeared that the veteran's present back problems were due to 
DDD as a process of aging.  He agreed with the other 
physicians that there was no clear evidence linking the 
veteran's past foot problems to his present back problem.




II.  Analysis

With X-ray findings of DDD in both the lumbar and thoracic 
spine, the Board initially finds that the evidence is 
sufficient to support the existence of current disability 
associated with DDD of the lumbar/thoracic spine.  As 
previously cited, however, in addition to demonstrating the 
existence of current disability, the evidence must also 
demonstrate a nexus or medical link between such disability 
and service or service-connected disability.  The veteran has 
not contended and the evidence does not demonstrate that 
service connection for his back disability is warranted as 
either directly related to service or to a period within one 
year of service.  At the earliest, there is no evidence of 
back problems until the 1980's.  However, the veteran does 
contend that service connection is warranted on the grounds 
that DDD of the lumbar/thoracic spine was caused or at least 
aggravated by his service-connected bilateral foot disorder.  

In support of his contention, in addition to his own 
testimony and statements (this will be addressed later), the 
veteran primarily relies on the medical opinion of Doctor R. 
N., who, after examining the veteran in or about June 2000, 
and apparently without a review of the claims file, concluded 
that it was safe to say that the veteran's lower back 
condition had deteriorated as a result of his lower extremity 
problems, which had caused biomechanical alterations and soft 
tissue damage.  He then further concluded that the lower back 
problem was a direct result of the foot problem.  

The Board finds that such opinions are deficient in several 
important respects.  First, the report reflects facially 
inconsistent opinions since on the one hand, Dr. R. N. 
concludes that the veteran's lower back problem was a direct 
result of the foot problem, whereas on the other hand, he 
previously stated that a lower back condition had 
deteriorated as a result of the veteran's lower extremity 
problems.  In addition, the record reveals that the veteran 
injured his back in a twisting injury in close proximity to 
this chiropractic evaluation and there is no opinion offered 
as to what, if any, impact that injury had on the veteran's 
low back problem.  The opinion also does not address the fact 
that there were X-ray findings of mild degenerative changes 
in the lumbar spine as early as 1985 without contemporaneous 
complaints of back pain, and that the veteran did not begin 
to assert a connection between degenerative changes of the 
spine and his foot disability until approximately 1997.  
Finally, as was alluded to above, there is no indication that 
Dr. R. N. had either the claims file or any other prior 
medical records on which to base his opinions.  Thus, it is 
apparent that his opinions were solely based on his 
evaluation of the veteran and statements of medical history 
provided solely by the veteran.  Thus, the Board finds that 
the opinions of Dr. R. N. were not predicated on fully 
accurate information.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  

In contrast, several of the VA opinions that do not find a 
relationship between DDD of the lumbar/thoracic spine and the 
bilateral foot disorder are not only based on an evaluation 
of the veteran, but also on a review of the claims folder 
and/or pertinent prior medical records.  The April 1997 VA 
feet examiner commented that he found it hard to believe that 
modifications for orthotics had caused any of the veteran's 
knee, hip, back or thumb complaints, the February 1999 VA 
examiner stated that the veteran's back problems were more 
likely an aging process, and the June 1999 VA special 
peripheral nerves examiner concluded that lumbar X-ray 
findings of mild arthritis were due to aging, and were not 
secondary to the service-connected foot injury.  

Most importantly, following an examination of the veteran and 
a review of the claims file, the August 2001 VA spine 
examiner noted that onset of back problems was about five 
years earlier, and concluded that it appeared that the 
veteran's current back problems were due to DDD as a process 
of aging, and that he was in agreement with the other doctors 
that there was no clear evidence linking the veteran's foot 
problems to his current back problem.  In summary, the Board 
finds the conclusions of the VA examiners to be more 
consistent with the statements of medical history and 
findings contained within contemporaneous treatment records, 
more internally consistent (i.e., not containing seemingly 
contradictory opinions within the same report), and in at 
least the case of the August 2001 VA spine examiner, based on 
a complete review of the entire claims folder.  

Greater weight may be placed on one medical professional's 
opinion over another's, depending on factors such as 
reasoning used by the medical professionals and whether or 
not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Finally, although the Board has attached more weight to the 
veteran's testimony and statements in light of the fact that 
he is a retired dentist, since he has not demonstrated any 
type of special education or training in the field of 
orthopedics and/or medical causation, the probative value of 
his own statements is still of limited probative value when 
compared to the multiple and consistent statements of the 
above-noted VA examiners and the contemporaneous reports and 
records.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran is entitled to the benefit of the doubt when the 
evidence supporting a grant of his claim and the evidence 
supporting a denial of the claim are in approximate balance, 
but the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

The claim for service connection for DDD of the 
lumbar/thoracic spine as secondary to a disorder of the feet 
is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

